Case: 1:18-cv-07686 Document #: 253-1 Filed: 11/14/19 Page 1 of 19 PageID #:3011




        EXHIBIT A
    Case: 1:18-cv-07686 Document #: 253-1 Filed: 11/14/19 Page 2 of 19 PageID #:3012

a




                    IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                        FILED
                          COUNTY DEPARTMENT, LAW DIVISION                                12/28/2018 1:14 PM
                                                                                         DOROTHY BROWN
    FAHRIDA KURNIAWATI and                                                               CIRCUIT CLERK
                                              )
                                                                                         COOK COUNTY, IL
    V1NI WVLANDARI, as Special Administrators )                                          2018L013938
    of the Estate of HARVINO, deceased,       )
                                              )
                   Plaintiffs,                )
            vs.                               )                   Case No.
                                                                             2018L013938
                                              )
    THE BOEING COMPANY, a corporation,        )
                                              )
                   Defendant.                 )

                       ORDER APPOINTING SPECIAL ADMINISTRATOR

         THIS CAUSE coming to be heard on Petitioners' Petition to Appoint Co-Special
    Administrators, due notice of the petition having been given to all known heirs and legatees of
    HARVINO, and the Court being fully advised in the premises, IT IS HEREBY ORDERED:

           FAHRIDA KURNIAWATI and VENT WVLANDARI are hereby appointed Special
           Administrators of the Estate of HARVINO, deceased to prosecute actions under the
           Wrongful Death Act; and

           Due notice has been provided to all heirs and legatees.

           Leave is granted for Plaintiff to file her Complaint at Law, instanter.




                                                         Enter:
                                                                          Judge Jerry A. Esrig
                                                                                DEC 28 2 018
                                                                          Circuit Court -2101


    Prepared by:

    GARDINER KOCH WEISBERG & WRONA
    53 W. Jackson Blvd., Suite 950
    Chicago, IL 60604
    312/362-0000
    Atty. No. 58588




                                                                                               EXHIBIT A
Case: 1:18-cv-07686 Document #: 253-1 Filed: 11/14/19 Page 3 of 19 PageID #:3013




         EXHIBIT B
 Case:
  Case:1:18-cv-07686
        1:18-cv-07686Document
                      Document#:#:253-1
                                   241 Filed:
                                        Filed:11/01/19
                                               11/14/19Page
                                                        Page14ofof11
                                                                   19PageID
                                                                      PageID#:2946
                                                                             #:3014
                                                                                      1


1                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
2                                  EASTERN DIVISION

3      IN RE                                       )   Docket No. 18 C 7686
                                                   )   and related cases
4      LION AIR FLIGHT JT 610 CRASH                )
                                                   )   Chicago, Illinois
5      This Document Relates To:                   )   October 31, 2019
       Docket No. 19 C 797                         )   9:37 a.m.
6

7                   TRANSCRIPT OF PROCEEDINGS - Motion Hearing
                       BEFORE THE HONORABLE THOMAS M. DURKIN
8

9      APPEARANCES:

10
       For Vini                   MR. THOMAS G. GARDINER
11     Wulandari:                 MR. JOHN R. WRONA
       (Estate of Harvino)        Gardiner Koch Weisberg & Wrona
12                                53 W. Jackson Boulevard
                                  Suite 950
13                                Chicago, IL 60604

14
       For Fahrida                MR. JAMES J. LESSMEISTER
15     Kurniawati:                MR. JIMMY A. SAMAD
       (Estate of Harvino)        Lessmeister & Samad PLLC
16                                105 W. Adams Street
                                  Suite 2020
17                                Chicago, IL 60603

18
       For the Defendant:         MR. DANIEL T. BURLEY
19                                Perkins Coie LLP
                                  131 S. Dearborn Street
20                                Suite 1700
                                  Chicago, IL 60603
21

22     Court Reporter:            LAURA R. RENKE, CSR, RDR, CRR
                                  Official Court Reporter
23                                219 S. Dearborn Street, Room 1432
                                  Chicago, IL 60604
24                                312.435.6053
                                  laura_renke@ilnd.uscourts.gov
25
 Case:
  Case:1:18-cv-07686
        1:18-cv-07686Document
                      Document#:#:253-1
                                   241 Filed:
                                        Filed:11/01/19
                                               11/14/19Page
                                                        Page25ofof11
                                                                   19PageID
                                                                      PageID#:2946
                                                                             #:3015
                                                                                      2


1           (In open court.)

2                  THE CLERK:     18 C 7686, In re Lion Air Flight.

3                  THE COURT:     All right.      Good morning.

4                  MR. GARDINER:      Good morning, your Honor.

5                  MR. BURLEY:     Good morning, your Honor.           Dan Burley for

6      defendant The Boeing Company.

7                  MR. LESSMEISTER:       Good morning, your Honor.          James

8      Lessmeister on behalf of Fahrida Kurniawati, motion to

9      substitute as counsel, along with my co-counsel, Jimmy Samad.

10                 THE COURT:     All right.

11                 MR. GARDINER:      And Tom Gardiner and John Wrona,

12     current counsel for both Fahrida and Vini Wulandari.

13                 THE COURT:     All right.      So this is a motion to

14     substitute on the first Boeing crash, and it's the pilot -- or

15     one of the pilots that is the deceased person in this case,

16     correct?

17                 MR. GARDINER:      Yeah.    It's the first officer, Judge.

18                 THE COURT:     Okay.     And is he an Indonesian citizen?

19                 MR. GARDINER:      He is.

20                 THE COURT:     Or Indonesian?

21                 MR. GARDINER:      Or was.

22                 THE COURT:     Okay.     Yeah, because I thought one of the

23     pilots was Italian or --

24                 MR. GARDINER:      No.    The other one is Indian.

25                 THE COURT:     Indian.     Okay.    All right.
 Case:
  Case:1:18-cv-07686
        1:18-cv-07686Document
                      Document#:#:253-1
                                   241 Filed:
                                        Filed:11/01/19
                                               11/14/19Page
                                                        Page36ofof11
                                                                   19PageID
                                                                      PageID#:2946
                                                                             #:3016
                                                                                      3


1                  But I believe that's the only person who was not

2      Indonesian who died in the crash.            Is that correct?

3                  MR. GARDINER:      I think you're correct, Judge.

4                  THE COURT:     All right.      So there was a suggestion in

5      the -- Mr. Lessmeister, there's a suggestion in the response to

6      the motion to substitute that you be allowed to file an

7      additional appearance as counsel for Ms. Kurniawati.                  Do you

8      agree to that suggestion?

9                  MR. LESSMEISTER:       Your Honor, no.       Here's why.

10     Ms. Kurniawati is the wife of the deceased.               And under Islamic

11     law, since she has three children -- two sons and one

12     daughter -- the co-administrator, Vini Wulandari, has no rights

13     to anything in terms of inheritance.             Under Islamic law, the

14     wife, the sons, and the daughters all take.

15                 And there is a schism between Vini and Fahrida.                So if

16     they're objecting to that, since this was an appointment in

17     state court, then I'll go to state court to resolve that issue.

18     That's my position.

19                 THE COURT:     And the -- well, the other person is the

20     sister of the pilot.

21                 MR. GARDINER:      Yes.

22                 THE COURT:     Of the first officer.

23                 MR. GARDINER:      Right, and the aunt of the children

24     and --

25                 THE COURT:     Well, you know, I read the attachment.
 Case:
  Case:1:18-cv-07686
        1:18-cv-07686Document
                      Document#:#:253-1
                                   241 Filed:
                                        Filed:11/01/19
                                               11/14/19Page
                                                        Page47ofof11
                                                                   19PageID
                                                                      PageID#:2946
                                                                             #:3017
                                                                                      4


1      There was an appointment in state court.

2                  MR. GARDINER:      Yes.

3                  THE COURT:     That may be where you have to go if -- all

4      I can decide is -- the people who died in that crash have a

5      right to have counsel represent them, or their families can

6      represent them.       If there's a dispute as to who the proper

7      party is to do that, right now, if -- the co-administrators of

8      the estate are proper parties to represent them.                 If there's a

9      fight as to whether they should be co-administrators of the

10     estate, I think that's a matter you have to take up in state

11     court because they appointed the administrators.

12                 MR. LESSMEISTER:       Very good, your Honor.

13                 THE COURT:     I -- correct me -- I will be candid.                I

14     don't know the answer to this.           But am I wrong on this?

15                 MR. GARDINER:      No, I think you're right, Judge.            I

16     think, though, that there's a distinction here when we talk

17     about the situation, and that is that we're a couple weeks away

18     from the mediation.        And we've been involved in this case for

19     many months, since December, I think, of last year.

20                 So I think, actually, the clients are better served if

21     we remain in the case; he files his additional appearance.                     I

22     think the -- the goal of everyone will be to get the best

23     settlement possible independent of whether the -- the widow and

24     the aunt are not getting along a hundred percent.

25                 THE COURT:     Well, the --
 Case:
  Case:1:18-cv-07686
        1:18-cv-07686Document
                      Document#:#:253-1
                                   241 Filed:
                                        Filed:11/01/19
                                               11/14/19Page
                                                        Page58ofof11
                                                                   19PageID
                                                                      PageID#:2946
                                                                             #:3018
                                                                                      5


1                  MR. GARDINER:      So --

2                  THE COURT:     Your mediation in front of Judge -- former

3      Judge O'Connell is November 14th?

4                  MR. GARDINER:      Yes.

5                  THE COURT:     And that's the third one you've had?

6                  MR. GARDINER:      Yes.

7                  MR. WRONA:     Yes.

8                  THE COURT:     Do you expect that to be the final one?

9                  MR. GARDINER:      Yes.

10                 THE COURT:     Okay.

11                 MR. GARDINER:      Given the last time we were before you,

12     Judge --

13                 THE COURT:     Well, I --

14                 MR. GARDINER:      -- I think it will be the last.

15                 THE COURT:     -- made clear what is unclear, I thought,

16     just as to what the next steps in this case were going to be --

17                 MR. GARDINER:      Yes.

18                 THE COURT:     -- if you don't settle.

19                 MR. GARDINER:      I think it will be a very substantive

20     mediation.

21                 THE COURT:     Okay.    Ultimately the question's going to

22     be whether or not the widow of the first officer is -- I don't

23     know whether this is a -- a dispute over the sharing of

24     proceeds of a settlement or a dispute as to whether to settle.

25     And that's where I'm unclear.
 Case:
  Case:1:18-cv-07686
        1:18-cv-07686Document
                      Document#:#:253-1
                                   241 Filed:
                                        Filed:11/01/19
                                               11/14/19Page
                                                        Page69ofof11
                                                                   19PageID
                                                                      PageID#:2946
                                                                             #:3019
                                                                                      6


1                  MR. GARDINER:      Judge, I don't think that there -- to

2      me, my understanding is the dispute is more of a family nature

3      rather than a dispute over the desire to settle.                 I think

4      that -- that both clients will seriously consider settlement.

5      It's not a situation where I think there's going to be a real

6      dispute about that.

7                  THE COURT:     Because I'm trying to distinguish between

8      going and getting the case settled and then how the proceeds

9      are distributed once there is a settlement.

10                 MR. LESSMEISTER:       Yes, your Honor.

11                 THE COURT:     I'll allow you to file an additional

12     appearance in this case.          Certainly if there's -- if -- if the

13     widow has a different view as to the -- how the case should be

14     settled, you ought to have a seat at the table and be able to

15     express the views of your client -- your joint client,

16     essentially -- to make sure that there's not a settlement that

17     takes place -- I know Mr. Gardiner and his partner are in

18     communications and wouldn't settle the case without the consent

19     of their clients.        But if -- if the widow wants you to come in

20     as additional counsel, I'll allow you to come in in this case.

21                 Knocking the other firm off, though, is not something

22     I'm going to do at this point.           That's something if it's -- if

23     it happens is going to have to happen based on a state court

24     deciding that you're not the administrator -- or that -- I'm

25     sorry -- that the aunt -- the sister of the first officer is
Case:
 Case:1:18-cv-07686
        1:18-cv-07686Document
                      Document#:#:253-1
                                   241 Filed:
                                        Filed: 11/01/19
                                               11/14/19 Page
                                                        Page 710ofof1119PageID
                                                                         PageID#:2946
                                                                                 #:3020
                                                                                          7


1      not someone who should be involved in the case.                   That's a

2      decision I'm not going to unwind because it was already made by

3      a state court judge.

4                  It certainly seems -- and I don't know how up to speed

5      you are on the case.          But -- and I told -- I'm not speaking out

6      of school.      I told this to the lawyers last time.                If you don't

7      settle the case, Boeing's going to file a motion for forum non

8      conveniens, and I'm going to decide it.                 The case is either

9      going to go back to Indonesia, or it's going to stay here.

10     Either decision is not going to stay here.                  It will go to the

11     Seventh Circuit.

12                 But that is something to keep in mind on whether you

13     want -- whether or not you want to delay the settlement

14     conferences when going to state court may cause further delay

15     or -- or make it impossible to complete settlement discussions

16     before Judge O'Connell.

17                 So I want you to have a seat at the table so that your

18     client's interests are being properly served if she has a

19     different view of how things should go forward than her current

20     counsel.

21                 But I -- you weren't here for the last status, but you

22     should be aware that the next step in this entire tragedy is

23     for me to decide a motion for -- what Boeing has promised to

24     be -- I don't know if they're going to file it, but they have

25     said they will -- a motion for forum non conveniens to have the
Case:
 Case:1:18-cv-07686
        1:18-cv-07686Document
                      Document#:#:253-1
                                   241 Filed:
                                        Filed: 11/01/19
                                               11/14/19 Page
                                                        Page 811ofof1119PageID
                                                                         PageID#:2946
                                                                                 #:3021
                                                                                          8


1      whole matter transferred to Indonesia.

2                  And what I said last time in court is for your

3      benefit.     You can't read the case law -- Seventh Circuit case

4      law, the Supreme Court law, and the district court opinions

5      here -- in fact, one involving a crash in Indonesia -- without

6      understanding that their motion is at least a serious motion.

7      Not saying how I'll rule, but it's -- it's not a flier.                      It's a

8      serious, serious motion.

9                  MR. LESSMEISTER:        Very good, your Honor.

10                 I just have a question for clarification.

11                 THE COURT:      Yeah.

12                 MR. LESSMEISTER:        Is -- since Ms. Kurniawati did

13     terminate Mr. Gardiner, would Mr. Gardiner be representing

14     Vini, and then I would be representing Fahrida Kurniawati?

15                 THE COURT:      Did she terminate him?

16                 MR. LESSMEISTER:        Yes.

17                 MR. GARDINER:       She did send a letter to me terminating

18     me, Judge.

19                 THE COURT:      All right.       Well, I don't know the answer

20     to that.

21                 MR. GARDINER:       Well, I can tell you, as a practical

22     matter, how we would do this, though.

23                 THE COURT:      Yeah.

24                 MR. GARDINER:       I would anticipate we would go to the

25     mediation.      Counsel would be there with us.              He would be the
Case:
 Case:1:18-cv-07686
        1:18-cv-07686Document
                      Document#:#:253-1
                                   241 Filed:
                                        Filed: 11/01/19
                                               11/14/19 Page
                                                        Page 912ofof1119PageID
                                                                         PageID#:2946
                                                                                 #:3022
                                                                                          9


1      person communicating with Fahrida Kurniawati.                   We would

2      communicate with Vini.          And we'd work together to get a

3      resolution.

4                  THE COURT:      I -- I think that is fine, absent a

5      resolution in state court that terminates your --

6                  MR. GARDINER:       Mm-hmm.

7                  THE COURT:      -- your position and terminates the aunt

8      as having any role in this case.

9                  But that's something the state court would have to

10     decide.     I doubt they'd decide it before your next scheduled

11     mediation.      And I just gave you reasons why a delay in this

12     case may not be in the best interests of the plaintiffs --

13     plaintiff or plaintiffs, whatever it ends up being.                     So I would

14     hope you both could go to this and work in the best interests

15     of your clients.

16                 If you delay it, other forces may take -- may enter

17     the picture that may change the settlement landscape.                      I don't

18     know.    They haven't filed anything yet, and I -- but I made

19     clear that one way or the other, we have to -- there's some

20     plaintiffs that want to move forward with discovery.                     And I

21     think if that occurs, then I'm sure we'll have motion practice

22     on whether the case stays in the Northern District or goes to

23     Indonesia.

24                 MR. GARDINER:       Judge, I'm confident we can work

25     together for the benefit of the clients.
Case:
 Case:1:18-cv-07686
       1:18-cv-07686Document
                     Document#:#:253-1
                                  241 Filed:
                                       Filed:11/01/19
                                              11/14/19Page
                                                       Page10
                                                            13ofof11
                                                                   19PageID
                                                                      PageID#:2946
                                                                             #:3023
                                                                                      10


1                 THE COURT:      All right.     Well, you have -- your

2     appearance is -- your motion to appear is granted.                  The motion

3     to substitute is entered and continued.               And I'm not going to

4     rule on that.       I've told you where to -- what to do in state

5     court if that's the way you want to go.

6                 MR. LESSMEISTER:        Very good.

7                 Your Honor, can I have leave to have my partner, Jimmy

8     Samad, enter his appearance as well --

9                 THE COURT:      Sure.

10                MR. LESSMEISTER:        -- instanter.      He's with my firm.

11                THE COURT:      All right.

12                MR. LESSMEISTER:        And he is my partner.

13                THE COURT:      No problem at all.

14                MR. LESSMEISTER:        Thank you, your Honor.

15                THE COURT:      All right.     I think we have a date set in

16    the overall case.

17                MR. GARDINER:       I think it's the 21st, Judge.

18                THE COURT:      So feel free to appear then either by

19    phone or in person, and you can all report on what's going

20    forward.

21                MR. GARDINER:       Thank you, your Honor.

22                MR. LESSMEISTER:        Thank you, Judge.

23                THE COURT:      Okay.    Thank you.

24                MR. BURLEY:      Thank you, your Honor.

25          (Concluded at 9:48 a.m.)
Case:
 Case:1:18-cv-07686
       1:18-cv-07686Document
                     Document#:#:253-1
                                  241 Filed:
                                       Filed:11/01/19
                                              11/14/19Page
                                                       Page11
                                                            14ofof11
                                                                   19PageID
                                                                      PageID#:2946
                                                                             #:3024




1                                 C E R T I F I C A T E

2           I certify that the foregoing is a correct transcript of the

3     record of proceedings in the above-entitled matter.

4

5     /s/ LAURA R. RENKE___________________                     November 1, 2019
      LAURA R. RENKE, CSR, RDR, CRR
6     Official Court Reporter

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case: 1:18-cv-07686 Document #: 253-1 Filed: 11/14/19 Page 15 of 19 PageID #:3025




          EXHIBIT C
Case: 1:18-cv-07686 Document #: 253-1 Filed: 11/14/19 Page 16 of 19 PageID #:3026




                  N THE UNITED STATES DISTRICT COURT FOR
                 THE NORTHERN DISTRICT OF ILLINOIS EASTERN
                                 DIVISION

FAHIDA KURNIAWATI and VINI                            )
WULANDARI, as Co-Special Administrators               )
In re Lion Air Flight JT 610 Crash                    )
of the Estate of HARVINO, deceased,                   )
                                                      )                Lead Case: I:18-cv-07687
                              Plaintiffs,             )
       v.                                             )                This filing applies to
                                                      )                Case No.: I:19-cv-00797
THE BOEING COMPANY, a corporation,                    )
                                                      )
                              Defendant.              )

                            AFFIDAVIT OF VINI WULANDARI

       1.     I am one of two co-special administrators who serve as plaintiffs in this case.

       2.      I am the sister of Harvino, the co-pilot/first officer of the ill-fated Lion Air flight.

Fahrida Kurniawati is the widow of Harvino

       3.     Gardiner Koch Weisberg & Wrona (“GKWW”) has represented the co-special

administrators since December 4, 2019.

       4.     On December 28, 2018, GKWW filed a Petition to Appoint myself and Fahrida

Kuniawati as Co-Special Administrators of the Estate of Harvino, deceased in the Circuit Court

of Cook County, Law Division. Said petition was granted by the Circuit Court of Cook County,

Law Division on December 28, 2018.

       5.     GKWW’s representation of us in this case has included conducting investigations

regarding the crash and potential defendants, preparing and filing a complaint against the Boeing

Company, preparing discovery responses and other filings, preparing damages presentations, and

many other tasks. In addition, there have been numerous conferences in the case among various

counsel. GKWW has represented the two co-special administrators at two mediation sessions




                                                  1
Case: 1:18-cv-07686 Document #: 253-1 Filed: 11/14/19 Page 17 of 19 PageID #:3027




with retired Judge Donald O’Connell and is scheduled for a third mediation on November 14,

2019. GKWW has also retained a consulting expert to provide opinions regarding Harvino’s lost

wages. I have had many dozens of conversations with GKWW and have met with GKWW

lawyers in Jakarta and Chicago on multiple occasions. I have worked with them closely in

preparing the mediation materials that have been submitted to Judge O’Connell.

       6.      James Jacob Lessmeister has filed a Motion to Substitute Counsel (the

“Motion”). The Motion does not reference the co-special administrators in this case and makes

no reference to my role.

       7.      I believe that it is essential that GKWW remain as counsel on this case to assure

that the next mediation session has the greatest chance of success and that the interests of my

brother’s family are best protected.

       8.      I am over 18 years of age.

       9.      I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct.



Executed this ______ day of October, 2019.


                                                   ________________________
                                                   Vini Wulandari

Thomas G. Gardiner (tgardiner@gkwwlaw.com)
John R. Wrona (jwrona@gkwwlaw.com)
Shannon V. Condon (scondon@gkwwlaw.com)
GARDINER KOCH WEISBERG & WRONA
53 W. Jackson Blvd., Suite 950
Chicago, IL 60604
Phone: 312.362.0000
Fax: 312-362-0440




                                               2
Case: 1:18-cv-07686 Document #: 253-1 Filed: 11/14/19 Page 18 of 19 PageID #:3028




         EXHIBIT D
                 Case: 1:18-cv-07686 Document #: 253-1 Filed: 11/14/19 Page 19 of 19 PageID #:3029
      Order                                                                                             (Rev. 02/24/05) CCG N002

                                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS




1                                       V.                                           No.    2L))        L

     Th             80(. 1.,v           6. r)0             )
                                 )

                                                                         ORDER
        ------
          "•
                      vnir, )4('             ic                   hc                              C
                    CAI A 4' c                         h       Pekou v c         _                 /t
                                                                                                                  f
            (eold .Thev)                                                   o od Jiic       i
                                                                                           roh A          ' ‘r,


    odv,srol

                                 AEEP/ CO)E-PIE

                                             5       de n;




                                                                                           Judge James P. Flannery, Jr.
                           42     t-(
      Attorney No.:                                                                              NOV 12 2019
      Name:        Lescrv                Lc,                      ?Lc(         ENTERED;
                                                                                              Circuit Court.- 1505
      Atty. for:    19),,,,,,A
      Address:     OS tAl Pc ) „..s ,c -k 2uiu                                 Dated:
      City/State/Zip:                            L         C(1;
      Telephone:      3,7- "1 ? ? Jo




                   DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
